DETAILED ACTION

Notice of Pre-AIA  or AIA  Status1.	The present application is being examined under the pre-AIA  first to invent provisions. 

	Priority	
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application CN201910761451. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55

Claim Objections
3.	Claims 2 – 3, 6, and 16 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “at least one gateway is configured to communicatively intervene between a given network device and a server”. It is unclear to the Examiner if this limitation simply requires the gateway be in between the network device and server, or if the word “intervene” is requiring some modification of communications between the network device and server. The claim is therefore indefinite, and rejected.

Response to Arguments/Amendments
5.	Regarding the Applicant’s arguments (see pp. 12 - 16 of the Applicant’s Remarks dated 09/21/2022) related to the prior art rejection (see sections 5 - 6 of the Office Action dated 06/22/2022), the arguments put forth have been have been fully considered, but are not persuasive. The Applicant states that the prior art (specifically, Thiagarajan, US 20200162385 A1) does not disclose the prior art. The Applicant makes two arguments:
	First, the Applicant argues that Thiagarajan’s “endpoint computing devices” can not properly be read as the claimed “gateways”. The Examiner notes that a gateway is defined as a device that connects two networks. In Fig. 1, there is a diagram showing endpoint computing devices connected to the internet (a network) via a traffic manager. In the description of Fig. 1 (see paragraph [0015]), Thiagarajan states that each endpoint can itself be “a system with one or more servers”—in other words, a network of devices. Therefore, Thiagarajan’s use of the word “endpoint” encompasses the junction between the two networks (i.e. a gateway). The Applicant’s argument is therefore unpersuasive.
	The Applicant notes Thiagarajan’s use of “position data”, but argues that Thiagarajan does not disclose “storing” that position data, as claimed. The Examiner notes that Thiagarajan’s use of the position data (e.g. by employing geofencing rules to route data to a geographically closest endpoint) necessarily requires storage of that data, in some form. Data cannot be acted upon without being stored, in registers or memory, if nowhere else. The Applicant’s argument is therefore unpersuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thiagarajan (US 20200162385 A1)

	Regarding claim 1, Thiagarajan discloses subject matter relating to gateway selection. Specifically, Thiagarajan discloses a method for forming a device network, the method comprising: 
	providing a plurality of network devices (computing device; see  paragraph [0017] and Fig. 1; multiple computing devices; see paragraphs [0045 – 0046] and Fig. 2B) and a plurality of gateways in a physical environment (multiple endpoint computing systems; see paragraphs [0014 – 0016] and Fig. 1); 
	collecting position data of the plurality of gateways (endpoints are in different geographic locations; see paragraph [0015]; routing scheme involves knowing which endpoint is geographically closest; see paragraphs [0031 – 0032]); 
	selecting a network device out of the plurality of network devices (request is received (i.e. client device sending request is chosen); see paragraph [0052] and Fig. 4); 
	selecting a first gateway out of the plurality of gateways based on the position data (base routing scheme is applied to select endpoint; see paragraph [0052]; base routing scheme involves determining the geographically closest endpoint; see paragraphs [0031 – 0032]) 
	connecting the selected network device to the first gateway, if a total number of the plurality of network devices connected to the first gateway does not exceed a predefined maximum number of network devices per gateway (if overload condition not met, device is connected to the selected endpoint; see paragraph [0052] and Fig. 4; load metric can involve number of established connections; see paragraph [0023]); and 
	selecting a second gateway based on the position data and connecting the selected network device to the second gateway if the total number of the plurality of network devices connected to the first gateway exceeds the predefined maximum number of network devices per gateway (if overload condition is met, traffic is redirected away to a different endpoint (i.e. another gateway is selected); see paragraphs [0052 - 0054] and Fig. 4; load metric can involve number of established connections; see paragraph [0023])

	Regarding claim 10, Thiagarajan discloses a system for forming a device network with a plurality of network devices (computing device; see  paragraph [0017] and Fig. 1; multiple computing devices; see paragraphs [0045 – 0046] and Fig. 2B) and a plurality of gateways in a physical environment (multiple endpoint computing systems; see paragraphs [0014 – 0016] and Fig. 1), the system comprising a computer server (computer running the traffic manager; see paragraph [0058] and Fig. 5) comprising: 
	a communication interface (transceivers; see paragraph [0058] and Fig. 5) configured to send control signals to the plurality of gateways for assigning the plurality of network devices to the plurality of gateways (traffic manager performs load balancing (i.e. assigning devices to endpoints) between the various endpoints; see paragraph [0030]); 
	a processor (processor; see paragraph [0057] and Fig. 5); and 
	a memory unit (memory; see paragraph [0057] and Fig. 5) configured to store position data of the plurality of gateways (endpoints are in different geographic locations; see paragraph [0015]; routing scheme involves knowing which endpoint is geographically closest; see paragraphs [0031 – 0032]), the  memory unit being further configured to store instructions executable by the processor (memory stores instructions; see paragraph [0058]) to: 
		select a network device out of the plurality of network devices (request is received (i.e. client device sending request is chosen); see paragraph [0052] and Fig. 4);
		select a first gateway out of the plurality of gateways based on the position data (base routing scheme is applied to select endpoint; see paragraph [0052]; base routing scheme involves determining the geographically closest endpoint; see paragraphs [0031 – 0032]) 
		connect the selected network device to the first gateway, if a total number of the plurality of network devices connected to the first gateway, does not exceed a predefined maximum number of network devices per gateway (if overload condition not met, device is connected to the selected endpoint; see paragraph [0052] and Fig. 4; load metric can involve number of established connections; see paragraph [0023]); and SALT LAKE CITY, UT 84106
		select a second gateway based on the position data and connect the selected network device to the second gateway if the total number  of the plurality of network devices connected to the first gateway exceeds the predefined maximum number of network devices per gateway (if overload condition is met, traffic is redirected away to a different endpoint (i.e. another gateway is selected); see paragraphs [0052 - 0054] and Fig. 4; load metric can involve number of established connections; see paragraph [0023])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claim(s) 4 – 5, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan (US 20200162385 A1) in view of Krishan (US 20200127916 A1).

Regarding claim 4, Thiagarajan discloses the subject matter of the parent claim(s), as noted above. Thiagarajan does not explicitly disclose the limitations of claim 4. However, Krishan discloses subject matter related to routing based on geographical location. Specifically, Krishan discloses:
collecting position data (locality tag for data centers; see paragraph [0056] and Table 1) of the plurality of network devices (consumer NFs with locality information; see paragraph [0007] and Fig. 5); and 
calculating a plurality of distances between the plurality of network devices and the plurality of gateways based on the position data of the plurality of network devices and the position data of the plurality of gateways (latency between producer/consumers is known, and based on locality data; see paragraphs [0048 – 0053]; the Examiner understands the “distance” between two devices to encompass a distance in the time domain, i.e. a latency), wherein the selecting of the first and the second gateways is based on the calculated plurality of distances between the plurality of network devices and the plurality of gateways (selection of endpoint is done in order to minimize latency; see paragraph [0071])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Thiagarajan with Krishan by calculating position data for the devices, and selecting a gateway based on calculated distances between them. This would have been obvious, as this would minimize the communication cost—cost in time, power, hops, etc. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 5, Thiagarajan and Krishan teach the subject matter of the parent claim(s), as noted above. Thiagarajan does not explicitly disclose the limitations of claim 5. However, Krishan further discloses:
	wherein a closest available gateway from the selected network device is selected as the first gateway and a second closest available gateway from the selected network device is selected as the second gateway (mappings are done with lowest latency devices being chosen first; see paragraph [0071])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Thiagarajan and Krishan with Krishan by preferentially selecting the closest gateways. This would have been obvious in order to minimize latency. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 7, Thiagarajan and Krishan teach the subject matter of the parent claim(s), as noted above. Thiagarajan further discloses:
	collecting device information data representing individual properties of the plurality of network devices (request from a device at a specific location (i.e. data) is received; see paragraph [0030]), wherein the selecting of the first gateway and the second gateway is further based on the device information data (gateways are selected based on location; see paragraphs [0030 – 0031]).

	Regarding claim 19, Thiagarajan discloses the subject matter of the parent claim(s), as noted above. Thiagarajan further discloses:
	wherein in providing the plurality of network devices and the plurality of gateways in the physical environment, at least one of the network devices is configured to receive a control signal from a server over at least one of the gateways (client (i.e. network device) receives domain access request via routing engine (i.e. server); see paragraph [0046] and Fig. 2B).
	Thiagarajan does not explicitly disclose the request being routed via the gateways.

	Krishan discloses a control message sent from a server to a gateway to a network device (see Fig. 2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Thiagarajan with Krishan by incorporating the message flow described by Krishan (server -> GW -> network device) for control messages. One of ordinary skill in the art would have found it obvious to do so, as this would allow the gateway to have input into the particular control procedure involved in sending the control message. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                   

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464